DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 11/07/2022 responsive to the Office Action filed 08/05/2022 has been entered. Claims 2-5, 11, 17 and 20 have been amended. New claim 23 has been added. Claims 1-23 are pending in this application.
Claims 2-5 have been amended for dependence from claim 11, thus Examiner has considered that claim 2-5 are within the elected group ll, a system, and examined in this office action. The status of the previously withdrawn claims 1 and 6-10 has been maintained.

Response to Arguments

Claims 17 and 20 have been amended to address the indefiniteness, thus the rejection of claims 17 and 20-22 under 112(b) has been withdrawn.
Applicant arguments, see Amendments pages 6-9 filed 11/07/2022, with respect to the rejection of the claims 11 under 102(a)(1) have been fully considered. Due to the amendment, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Yasukochi (US 2016/0311163) under 103 and another new ground of rejection is made in view of Gullentops et al. (US 8,848,233) with Yasukochi (US 2016/0311163) under 103.

Claim Objections

Claim 23 is objected to because of the following informalities: Applicant has been advised to replace “the wide are resolution source” to – the wide area radiation source --.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 5, 11, 17-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukochi (US 2016/0311163). 

With respect to claim 11, Yasukochi teaches a system for constructing a printing plate comprising a plurality of layers of a photopolymer deposited on a substrate by additive manufacturing (“a modeling apparatus that forms a three-dimensional object from a material curable by an energy ray of light”, Pa [0001] and Figs. 7-8), the system comprising: 
a printing assembly comprising: 
one or more ink jet print heads (“a supply nozzle 15”, Pa [0084]) configured to deposit a layer of the photopolymer on the substrate (“The supply nozzle 15 supplies the resin material R between the work plate 13 and the surface 35 a of the drum 35.”, Pa [0084]), the photopolymer curable by radiation in a predetermined wavelength range (“a light-curable resin”, Pa [0080]); 
at least one wide area radiation source (“an additional irradiation unit (second irradiation unit) 46”, Pa [0111]) configured to emit radiation in the predetermined wavelength range and having a first addressable area of coverage (“When the selective exposure process for one or more, a predetermined number of layers is terminated as shown in FIGS. 7A and 7B, the uncured material remaining on the cured object T′ is cured by the additional irradiation unit 46 as shown in FIGS. 8A and 8B in sequence.”, Pa [0113]), 
a small area radiation source (“the irradiation unit 40 (first irradiation unit)”, Pa [0111]) configured to emit radiation in the predetermined wavelength range with a modulation in accordance with a desired image to be printed by the printing plate and at a resolution corresponding to the desired image to be printed by the printing plate, the small area radiation source having one or more second discrete addressable areas of coverage (“by the driver individually driving one or more LEDs 41 out of the plurality of LEDs 41, which corresponds to a region in which the resin material R needs to be cured, selective radiation of (exposure to) light is performed.”, Pa [0089]); 
means for providing relative motion between the substrate and the printing assembly (“a moving mechanism 20, a plate-rotating mechanism 12 (stage-rotating mechanism), and a 8-rotation mechanism 14 (regulation member-rotating mechanism)”, Pa [0074]; “the supply nozzle 15 includes a mechanism that performs scanning in the x-direction.”, Pa [0085] and “the exposure head unit 30 is movable by the x-movement mechanism 22, the y-movement mechanism 24, and the θ-rotation mechanism 14 in degrees of freedom of these three axes.”, Pa [0086]).
Yasukochi teaches that in the small area radiation source (“the irradiation unit 40”), by the driver individually driving one or more LEDs 41 out of the plurality of LEDs 41, which corresponds to a region in which the resin material R needs to be cured, selective radiation of (exposure to) light is performed (Pa [0089]), on the other hand, the wide area radiation source (“additional irradiation unit 46”) is a lump long in the x-direction that does not use the solid-state light-emitting elements (Pa [0111]) and when the selective exposure process for one or more by the small area radiation source (“the irradiation unit 40”), a predetermined number of layers is terminated as shown in Figs. 7A and 7B, the uncured material remaining on the cured object T′ is cured by the additional irradiation unit 46 as shown in Figs. 8A and 8B in sequence (Pa [0113]). Figs. 7-8 further show that the second discrete addressable area of coverage is smaller than the first addressable area of coverage.

Yasukochi differs from the claim in that Yasukochi teaches the ink jet print head comprising a nozzle (“the supply nozzle 15”), but does not specifically teaches one or more ink jet print heads each comprising a plurality of nozzles. However, Yasukochi further teaches that the supply nozzle 15 is formed long along, for example, the x-direction and positioned in vicinity of the work plate 13 above the drum 35 to supply the resin material R between the work plate 13 and the surface 35 a of the drum 35 (Pa [0084]). Thus, one would have found it obvious to provide a plurality of nozzles/ openings along with the long supply nozzle structure in order to supply the resin material R between the work plate 13 and the surface 35a of the drum 35 along the x-direction. It has been held that the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

 With respect to claim 2, Yasukochi as applied to claim 11 above further teaches that the predetermined wavelength range is in an ultraviolet (UV) wavelength range (“The LED array 45 typically radiates an ultraviolet ray. In this case, an ultraviolet-curable resin is used as the resin material.”, Pa [0090]).

With respect to claim 3, Yasukochi as applied to claim 2 above further teaches that the wide area radiation source comprises an LED UV wide area source (“the additional irradiation unit 46 may include a one-dimensional LED array”, Pa [0111]), and in the background art, further discloses that the optical modeling method is a method in which, by partially selectively irradiating a light-curable resin with laser light, a desired portion of the resin is cured and drawn for forming a modeled object. Thus, one would have found it obvious to substitute UV laser for the LED array for the purpose of partially selectively irradiating a light-curable resin with laser light so as to cure a desired portion of the resin.

With respect to claim 5, Yasukochi as applied to claim 2 above further teaches that the small area radiation source comprises an array or a matrix of individually addressable LEDs (“The irradiation unit 40 includes an LED array (light-emitting array) 45 formed of a plurality of LEDs (Light Emitting Diodes) 41 as a plurality of solid-state light-emitting elements.”, Pa [0082]).

With respect to claim 17, Yasukochi as applied to claim 11 above teaches the print head (“the supply nozzle 15”), but is silent to a plurality of n ink jet print heads. However, one would have found it obvious to provide multiple printheads in the system for the purpose of print ink droplets in the multiple sites, since it has been held that the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Yasukochi teaches that the at least one wide area radiation source includes a single wide area radiation source (“an additional irradiation unit (second irradiation unit) 46”) configured to cure each layer deposited by a first through (n-m)th inkjet layers before deposition of subsequent layers (n-m+1) to n, and the small area radiation source is positioned to cure the (n-m+1) layers after deposition (“the post curing processing is performed for each layer or every several layers”, Pa [0118]; “exposure is performed using a small amount of light that enables the resin material to maintain its shape and the entire resin material is additionally exposed to light for completely curing it”, Pa [0117]).
Furthermore, it is noted that the limitation “a single wide area radiation source configured to cure each layer deposited by a first through (n−m)th inkjet layers before deposition of subsequent layers (n−m+1) to n, and the small area radiation source positioned to cure the (n−m+1) layers after deposition” is an intended use since the apparatus of Yasukochi is capable of performing the claimed operation. The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).

With respect to claim 18, since Yasukochi as applied to claim 11 above further teaches that the print head (“the supply nozzle 15”) is positioned in vicinity of the substrate (“the work plate 13”) above the drum 35 (Pa [0084]) and the substrate (“the work plate 13”) is movable in the z direction by the z-movement mechanism 26 (“the z-movement mechanism 26 is configured to be capable of moving the work plate 13 in the z direction that is a direction perpendicular to a surface (stage surface) of the work plate 13 (Pa [0078]), and thus one would have appreciated that the movement of the substrate (“the work plate 13”) in the z direction would inherently result in adjustment of a distance between the print head (“15”) and the substrate (“13”). 

With respect to claim 19, Yasukochi as applied to claim 18 above further teaches that when printing of the resin material for one layer is terminated, the material is stacked and printed by repeating the above-mentioned operation, in this case, the modeling apparatus 100 performs printing while the work plate 13 is moved (lifted up) by the operation of the z-movement mechanism 26 for each layer (Pa [0100]). Thus, the movement of the substrate (“the work plate 13”) in the z direction is performed based on the thickness of the photopolymer layer and thus, the distance between the print head (“15”) and the substrate (“13”) would be adjusted based on the thickness of the photopolymer layer.
Furthermore, it is noted that the limitation “adjustable based upon a thickness of the photopolymer layer” is an intended use since the apparatus of Yasukochi is capable of performing the claimed operation. The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).

With respect to claim 20, Yasukochi as applied to claim 11 above further teaches an assembly for removing uncured polymer from the printing surface of the printing plate (“an absorption mechanism 50… configured to absorb the uncured material”, Pa [0121]) and the at least one wide area radiation source including a wide area radiation source (“an additional irradiation unit (second irradiation unit) 46”) for post curing. Even if Yasukochi does not specifically teach that the wide area radiation source (“46”) is used for detacking the printing surface of the printing plate, it is noted that this limitation is an intended use since the apparatus of Yasukochi is capable of performing the claimed operation. The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).

With respect to claim 23, even if Yasukochi as applied to claim 11 above does not explicitly teach that the wide area radiation source (“46”) has a radiation coverage that is greater than the resolution corresponding to the desired image to be printed by the printing plate and the small area radiation source (“46”) resolution is no greater than a size of a smallest dot to be printed within the desired image to be printed by the printing plate in the written description, as recited in the rejection of claim 11 above, Figs. 7-8 further show that the second discrete addressable area of coverage (Figs. 7A and 7B) is smaller than the first addressable area of coverage (Figs. 8A and 8B), and Yasukochi teaches that by the driver individually driving one or more LEDs 41 out of the plurality of LEDs 41, which corresponds to a region in which the resin material R needs to be cured, selective radiation of (exposure to) light is performed (Pa [0089]), that is the resolution of the small area radiation source (“46”) is very small so as to irradiate only a region in which the resin material R needs to be cured. On the other hand, the wide area radiation source (“46”) is a lump long in the x-direction that does not use the solid-state light-emitting elements (Pa [0111]). Therefore, Yasukochi teaches that the wide area radiation source (“46”) has a radiation coverage (Figs. 8A and 8B) that is greater than the resolution corresponding to the desired image to be printed by the printing plate (Figs. 7A and 7B) and the small area radiation source (“46”) resolution is no greater than a size of a smallest dot to be printed within the desired image to be printed by the printing plate (“selective radiation”). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yasukochi (US 2016/0311163) as applied to claim 2 above, and further in view of Muller (US 2016/0325499). 

With respect to claim 4, Yasukochi as applied to the combination regarding claim 2 above teaches that the small area radiation source comprises a UV light source (“The LED array 45 typically radiates an ultraviolet ray”, Pa [0090]) and further teaches that as the irradiation unit, the one including the LED array is used, however, it is not limited thereto and, as an irradiation unit capable of radiating linear light in the x-direction, for example, an irradiation unit that forms linear light through, for example, a rod lens or uses a polygonal mirror to perform scanning in a line direction and forms linear light may be used (Pa [0205]), but is silent to a Digital Mirror Device for modulation of the light from the light source.
In the same field of endeavor, a micro-manipulator that can deliver the light according to the desired pattern to create the 3D structures by polymerization, Muller teaches that the illumination system 310 produces ultraviolet (UV) light for two-photon polymerization (Pa [0021]) and to create the 3D structures, some embodiments may employ Digital Micromirror Device (DMD) technology to modulate the application of the light spatially as well as a temporally, using DMD technology, a controlled light source projects the initiating light in a precise spatial pattern that is created by microscopically small mirrors laid out in a matrix on a semiconductor chip, known as a (DMD), and each mirror represents one or more pixels in the pattern of projected light (Pa [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yasukochi with the teachings of Muller and provide the DMD with the UV light in order to modulate the application of the light spatially as well as a temporally so that a controlled light source projects the light in a precise spatial pattern.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yasukochi (US 2016/0311163) as applied to claim 20 above, and further in view of Markhart (US 2005/0211120-of record). 

With respect to claim 22, Yasukochi as applied to the combination regarding claim 20 above teaches the assembly for removing uncured polymer from the printing surface of the printing plate (“an absorption mechanism 50”), but does not specifically teach that the assembly for removing the uncured polymer comprises a pair of rollers for receiving the plate and a web positioned between one of the rollers and the printing surface of printing plate.
In the same field of endeavor, an apparatus for thermally developing flexographic printing elements, including printing plates and printing sleeves, Markhart teaches that a blotting material (20) positioned on at least a portion of the at least one roll (12), and when the at least one roll (12) is heated and is contacted with the imaged surface (14) of the flexographic printing element (16) which is a roll as well in Fig. 1, non-crosslinked polymer on the imaged surface (14) of the flexographic printing element (16) is melted by the heated roll (12) and is removed by the blotting material (20) (Pa [0071] and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yasukochi with the teachings of Markhart and substitute two rolls and blotting material for the absorption mechanism in order to remove the uncured photopolymer on the imaged surface.

Alternatively, claims 2, 3, 5, 11-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gullentops et al. (US 8,848,233-of record) in view of Yasukochi (US 2016/0311163). 

With respect to claim 11, Gullentops teaches a system for constructing a printing plate comprising a plurality of layers of a photopolymer deposited on a substrate by additive manufacturing (“an apparatus that can be used to create a relief print master”, Co 11 li 47 and Fig. 6), the system comprising:
a printing assembly comprising:
one or more ink jet print heads (“printhead 630”, Co 11 li 63) each comprising a plurality of nozzles (“every nozzle of the printhead”, Co 12 li 15; “the nozzle of a printhead”, Co 13 li 32) configured to deposit a layer of the photopolymer (“Radiation Curable Liquids”, Co 11 li 40” and “the printhead 510 prints ink droplets”, Co 11 li 55-56) on the substrate (“a sleeve 625” and “a sheet of support layer 620”, Co 11 li 59 and 61-62), the photopolymer curable by radiation in a predetermined wavelength range (“partial curing takes place of a printed intermediate layer by the curing source 610. Optionally the printed intermediate layers can be subject to a post curing step by rotating the drum 600 while a final curing source 650 is turned on.”, Co 12 li 1-6);
radiation sources (“the curing source 610” and “a final curing source 650”) configured to emit radiation in the predetermined wavelength range (“partial curing takes place of a printed intermediate layer by the curing source 610”, Co 12 li 1-3; “the printed intermediate layers can be subject to a post curing step by rotating the drum 600 while a final curing source 650 is turned on.”, Co 12 li 4-6 and Fig. 6)
means for providing relative motion between the substrate and the printing assembly (“A printhead 630 is mounted on a carriage (not shown) that can move in the y direction parallel to the axle of the drum and which corresponds with a slow scan dimension y.”, Co 11 li 63-65).

Gullentops teaches two radiation sources (“610” and “650”) for partial curing and post curing, respectively, but does not specifically teach at least one wide area radiation source configured to emit radiation in the predetermined wavelength range and having a first addressable area of coverage, a small area radiation source configured to emit radiation in the predetermined wavelength range with a modulation in accordance with a desired image to be printed by the printing plate and at a resolution corresponding to the desired image to be printed by the printing plate, the small area radiation source having one or more second discrete addressable areas of coverage, each second discrete addressable area of coverage smaller than the first addressable area of coverage. 
In the same field of endeavor, a modeling apparatus that forms a three-dimensional object from a material curable by an energy ray of light, Yasukochi teaches that the apparatus comprises an irradiation unit 40 (first irradiation unit) and an additional irradiation unit (second irradiation unit) 46 (Pa [0111]), the irradiation unit 40 includes an LED array (light-emitting array) 45 formed of a plurality of LEDs (Light Emitting Diodes) 41 (Pa [0082]), by the driver individually driving one or more LEDs 41 out of the plurality of LEDs 41, which corresponds to a region in which the resin material R needs to be cured, selective radiation of (exposure to) light is performed (Pa [0089]), while the additional irradiation unit 46 is a lump long in the x-direction (Pa [0111]). Yasukochi further teaches that when the selective exposure process for one or more, a predetermined number of layers is terminated as shown in Figs. 7A and 7B, the uncured material remaining on the cured object T′ is cured by the additional irradiation unit 46 as shown in Figs. 8A and 8B in sequence (Pa [0113]), and Figs. 7-8 further show that the discrete addressable area of coverage of the irradiation unit 40 is smaller than the addressable area of coverage of the additional irradiation unit 46.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gullentops with the teachings of Yasukochi and substitute Yasukochi’s irradiation unit 40 and additional irradiation unit 46 for Gullentops’ curing source 610 and final curing source 650, respectively, for the purpose of partial curing with selective radiation and then post curing.

With respect to claim 2, Gullentops as applied to claim 11 above further teaches that the predetermined wavelength range is in an ultraviolet (UV) wavelength range (“a liquid that is curable by actinic radiation which can be UV light”, Co 8 li 2-3).

With respect to claim 3, Yasukochi as applied to claim 2 above further teaches that the wide area radiation source comprises an LED UV wide area source (“the additional irradiation unit 46 may include a one-dimensional LED array”, Pa [0111]), and in the background art, further discloses that the optical modeling method is a method in which, by partially selectively irradiating a light-curable resin with laser light, a desired portion of the resin is cured and drawn for forming a modeled object. Thus, one would have found it obvious to substitute a UV laser for the LED array for the purpose of partially selectively irradiating the UV light-curable resin with laser light so as to cure a desired portion of the resin.

With respect to claim 5, Yasukochi as applied to the combination regarding claim 2 above further teaches that the small area radiation source comprises an array or a matrix of individually addressable LEDs (“The irradiation unit 40 includes an LED array (light-emitting array) 45 formed of a plurality of LEDs (Light Emitting Diodes) 41 as a plurality of solid-state light-emitting elements.”, Pa [0082]).

With respect to claim 12, Gullentops as applied to claim 11 above further teaches that the means for providing relative motion between the substrate and the printing assembly comprises a drum (“600”) configured to rotate on an axis to provide relative motion in a first direction and configured to receive the substrate (“A sleeve 625 is mounted on a drum 600 that is driven by a motor 660 in a rotational direction x…The sleeve carries a sheet of support layer 620”, Co 11 li 59-62), and a carriage configured to move relative to the drum in a second direction (“A printhead 630 is mounted on a carriage (not shown) that can move in the y direction parallel to the axle of the drum”, Co 11 li 63-64).

With respect to claim 13, in another embodiment, Gullentops as applied to claim 11 above further teaches that the system has a flatbed configuration (“a flatbed printing device”, Co 11 li 49 and Fig. 5), and the means for providing relative motion between the substrate (“a support layer 520”) and the printing assembly (“510”, “530”) comprises a stage (the stage which supports the support layer 520 in Fig. 5) configured to receive the substrate and a carriage (“A printhead 630 is mounted on a carriage (not shown)”) mounted on a gantry (“500”) (Co 11 li 49-57 and 63). Therefore, one would have found it obvious to modify the drum based printing device into the flatbed printing device in order to create a relief print master on the flatbed.

With respect to claim 14, Gullentops as applied to claim 13 above further teaches that the gantry (“500”) is configured to move relative to the stage in a first direction (y direction) and the carriage is configured to move relative to the gantry in a second direction (x direction) orthogonal to the first direction (Fig. 5).

With respect to claim 15, Gullentops as applied to claim 13 above further teaches that the stage is configured to move relative to the gantry in a first direction (y direction) and the carriage is configured to move relative to the gantry in a second direction (x direction) orthogonal to the first direction (Fig. 5).

With respect to claim 16, Gullentops as applied to claim 13 above further teaches that the system is configured to provide movement of the substrate relative to the printing assembly along X and Y axes, and the printing assembly is configured to print and cure during relative movement in an X and −X direction, in a Y and −Y direction, or a combination thereof (“A printhead 510 can move relatively to a support layer 520 in a fast scan dimension x for printing a first swath of pixels. The printhead can also move in a slow scan dimension y for printing a next swath of pixels... During operation, the printhead 510 prints ink droplets that are partially cured by the partial curing station 530.”, Co 11 li 49-53 and 55-57).

With respect to claim 17, Gullentops as applied to claim 11 above teaches the printhead (“630”), but is silent to a plurality of n ink jet print heads. However, one would have found it obvious to provide multiple printheads in the system for the purpose of print ink droplets in the multiple sites, since it has been held that the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Yasukochi as applied in the combination above teaches that the at least one wide area radiation source includes a single wide area radiation source (“an additional irradiation unit (second irradiation unit) 46”) configured to cure each layer deposited by a first through (n-m)th inkjet layers before deposition of subsequent layers (n-m+1) to n, and the small area radiation source is positioned to cure the (n-m+1) layers after deposition (“the post curing processing is performed for each layer or every several layers”, Pa [0118]; “exposure is performed using a small amount of light that enables the resin material to maintain its shape and the entire resin material is additionally exposed to light for completely curing it”, Pa [0117]).
Furthermore, it is noted that the limitation “a single wide area radiation source configured to cure each layer deposited by a first through (n−m)th inkjet layers before deposition of subsequent layers (n−m+1) to n, and the small area radiation source positioned to cure the (n−m+1) layers after deposition” is an intended use since the apparatus of Gullentops is capable of performing the claimed operation. The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).

With respect to claim 18, since Gullentops as applied to claim 11 above further teaches that in Fig. 5 the z dimension indicates the direction of the relief features of the print master that is to be created by the printing device (Co 11 li 53-55) and Fig. 6 also shows the arrow for the z dimension on the printhead 610, thus one would have appreciated that Gullentops teaches that a distance between the ink jet print heads and the substrate is adjustable to print the layers in the z dimension.

With respect to claim 19, Gullentops as applied to claim 18 above further teaches that a distance between the ink jet print heads and the substrate is adjustable to print the layers in the z dimension, thus the distance would be inherently adjustable based upon a thickness of the photopolymer layer. Furthermore, it is noted that the limitation “adjustable based upon a thickness of the photopolymer layer” is an intended use since the apparatus of Gullentops is capable of performing the claimed operation. The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).

With respect to claim 20, Yasukochi as applied to the combination regarding claim 11 above further teaches an assembly for removing uncured polymer from the printing surface of the printing plate (“an absorption mechanism 50… configured to absorb the uncured material”, Pa [0121]). Thus, one would have found it obvious to provide the absorption mechanism 50 in order to absorb and remove the uncured material.
Yasukochi further teaches that the at least one wide area radiation source including a wide area radiation source (“an additional irradiation unit (second irradiation unit) 46”) for post curing. Even if Yasukochi does not specifically teach that the wide area radiation source (“46”) is used for detacking the printing surface of the printing plate, it is noted that this limitation is an intended use since the apparatus of Yasukochi is capable of performing the claimed operation. The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).

With respect to claim 21, Yasukochi as applied to the combination regarding claim 20 above further teaches that the wide area radiation source (“the additional irradiation unit 46”) may include a one-dimensional LED array or may be a lump long in the x-direction that does not use the solid-state light-emitting elements (Pa [0111]), but does not specifically teach that the wide area radiation source comprises a UV-C source. However, Gullentops further teaches that the final post curing is realized with UV-C light (Co 13 li 27). Thus, one would have found it obvious to substitute the UV-C light for the additional irradiation unit 46 for the purpose of post curing.

With respect to claim 23, even if Yasukochi as applied to claim 11 above does not explicitly teach that the wide area radiation source (“46”) has a radiation coverage that is greater than the resolution corresponding to the desired image to be printed by the printing plate and the small area radiation source (“46”) resolution is no greater than a size of a smallest dot to be printed within the desired image to be printed by the printing plate in the written description, as recited in the rejection of claim 11 above, Figs. 7-8 further show that the second discrete addressable area of coverage (Figs. 7A and 7B) is smaller than the first addressable area of coverage (Figs. 8A and 8B), and Yasukochi teaches that by the driver individually driving one or more LEDs 41 out of the plurality of LEDs 41, which corresponds to a region in which the resin material R needs to be cured, selective radiation of (exposure to) light is performed (Pa [0089]), that is the resolution of the small area radiation source (“46”) is very small so as to irradiate only a region in which the resin material R needs to be cured. On the other hand, the wide area radiation source (“46”) is a lump long in the x-direction that does not use the solid-state light-emitting elements (Pa [0111]). Therefore, Yasukochi teaches that the wide area radiation source (“46”) has a radiation coverage (Figs. 8A and 8B) that is greater than the resolution corresponding to the desired image to be printed by the printing plate (Figs. 7A and 7B) and the small area radiation source (“46”) resolution is no greater than a size of a smallest dot to be printed within the desired image to be printed by the printing plate (“selective radiation”). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gullentops et al. (US 8,848,233-of record) in view of Yasukochi (US 2016/0311163) as applied to claim 2 above, and further in view of Muller (US 2016/0325499). 

With respect to claim 4, Yasukochi as applied to the combination regarding claim 2 above teaches that the small area radiation source comprises a UV light source (“The LED array 45 typically radiates an ultraviolet ray”, Pa [0090]) and further teaches that as the irradiation unit, the one including the LED array is used, however, it is not limited thereto and, as an irradiation unit capable of radiating linear light in the x-direction, for example, an irradiation unit that forms linear light through, for example, a rod lens or uses a polygonal mirror to perform scanning in a line direction and forms linear light may be used (Pa [0205]), but is silent to a Digital Mirror Device for modulation of the light from the light source.
In the same field of endeavor, a micro-manipulator that can deliver the light according to the desired pattern to create the 3D structures by polymerization, Muller teaches that the illumination system 310 produces ultraviolet (UV) light for two-photon polymerization (Pa [0021]) and to create the 3D structures, some embodiments may employ Digital Micromirror Device (DMD) technology to modulate the application of the light spatially as well as a temporally, using DMD technology, a controlled light source projects the initiating light in a precise spatial pattern that is created by microscopically small mirrors laid out in a matrix on a semiconductor chip, known as a (DMD), and each mirror represents one or more pixels in the pattern of projected light (Pa [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gullentops in view of Yasukochi with the teachings of Muller and provide the DMD with the UV light in order to modulate the application of the light spatially as well as a temporally so that a controlled light source projects the light in a precise spatial pattern.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gullentops et al. (US 8,848,233-of record) in view of Yasukochi (US 2016/0311163) as applied to claim 20 above, and further in view of Markhart (US 2005/0211120-of record). 

With respect to claim 22, Yasukochi as applied to the combination regarding claim 20 above teaches the assembly for removing uncured polymer from the printing surface of the printing plate (“an absorption mechanism 50”), but does not specifically teach that the assembly for removing the uncured polymer comprises a pair of rollers for receiving the plate and a web positioned between one of the rollers and the printing surface of printing plate.
In the same field of endeavor, an apparatus for thermally developing flexographic printing elements, including printing plates and printing sleeves, Markhart teaches that a blotting material (20) positioned on at least a portion of the at least one roll (12), and when the at least one roll (12) is heated and is contacted with the imaged surface (14) of the flexographic printing element (16) which is a roll as well in Fig. 1, non-crosslinked polymer on the imaged surface (14) of the flexographic printing element (16) is melted by the heated roll (12) and is removed by the blotting material (20) (Pa [0071] and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gullentops in view of Yasukochi with the teachings of Markhart and substitute two rolls and blotting material for the absorption mechanism in order to remove the uncured photopolymer on the imaged surface.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742